United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                December 31, 2003
                         FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                                  No. 02-11322
                                Summary Calendar


                         UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,
                                   versus

                            RONALD LEE COOPER,

                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 4:95-CR-158-1-Y
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      The   Federal    Public     Defender,   court-appointed     counsel      for

Ronald Lee Cooper, has moved for leave to withdraw and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Cooper has received a copy of counsel’s motion and brief, but has

not filed a response.      Our review of the brief filed by counsel and

of   the    record    discloses     no   nonfrivolous   issue    for     appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is   excused   from    further    responsibilities,     and   the     APPEAL    IS

DISMISSED.     See 5TH CIR. R. 42.2.

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.